DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received July 14, 2022.  Claims 1, 2, 5, 8-11, 19, and 20 were amended.  Claims 1-20 are pending.
The previous claim objections set forth in the last office action (mailed 5/09/2022) are withdrawn due to the claim amendment received July 14, 2022.
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action are withdrawn due to the amendment dated July 14, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160059609A (a machine translation is in the application file; see entire document).
With respect to instant formula 1-3 to 1-8 compounds, KR ‘609 teaches hole transport layer compounds for an organic light-emitting device (see abstract).  The compounds may be according to the following formulas:

    PNG
    media_image1.png
    327
    308
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    334
    344
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    354
    343
    media_image3.png
    Greyscale
.
The X3 to X6 heteroatoms may be selected as O or S (see pages 8-9 of translation copy).  Within the specifically shown examples, the L8 core linking group may comprise the following phenylene + naphthalene group:

    PNG
    media_image4.png
    73
    95
    media_image4.png
    Greyscale

(see compound 2-105 corresponding central portion to L8, translation copy page 24).  Dibenzofuran and dibenzothiophene groups are shown per instant 2-1 and 2-2 groups (see corresponding substituents shown within compounds 2-97, 2-98, 2-102, 2-108 on page 24 of translation copy and see substructures on pages 38-39 of translation copy).  KR ‘609 does not show an example compound according to the general formulas where the naphthyl-phenyl L8 group was selected in combination with two or four of the “X”-containing groups selected as dibenzofuran and dibenzothiophene, but such compounds are within the defined formulas as described above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined in the formulas taught by KR ‘609, which are the same as compounds claimed, because such compounds are within the definition of compounds taught by KR ‘609 as functional for use in organic light emitting devices.  One would expect to achieve functional compounds for an operational light emitting device within the disclosure of KR ‘609 with a predictable result and a reasonable expectation of success.
	With respect to the device structure of claims 1 to 3, KR ‘609 teaches the “inventive” compounds are used in a hole transporting layer of a device structure (see Example 1 section on page 67 of translation copy).  
	Regarding claims 8-10 and 20, Ar groups taught by KR ‘609 may include phenyl among others (see substructures on pages 37-39 of translation copy and definition of Ar groups on page 6 of translation copy).
	Regarding claims 11, 12, and 20, the KR ‘609 L4 to L7 groups may be present as single bond or as an arylene group (see page 6 of translation copy).
	Regarding claim 13, the groups of the formulas may be at least unsubstituted groups, which correspond to the recited R groups as hydrogen (see page 6-9 translation copy definitions).
	Regarding claims 14-17, 19, and 20, dibenzofuran and dibenzothiophene groups (shown with various bonding positions to the amine nitrogen) are shown per instant 2-1 and 2-2 groups (see substituents shown within 2-97, 2-98, 2-102, 2-108 on page 24 of translation copy and see substructures on pages 38-39 of translation copy).  
	With respect to claims 18 and 19, the following formulas are taught by KR ‘609 as described above per instant formulas 1-3, 1-5, 1-13 and 1-15, respectively (see at least pages 8-9 of translation copy):

    PNG
    media_image1.png
    327
    308
    media_image1.png
    Greyscale
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20160059609A in view of Lee et al. (US 10,069,085 B2).
KR 20160059609A is relied upon as set forth above.
KR ‘609 teaches diamino compounds for a hole transport layer of a light emitting device (see above rejection) that render obvious hole transporting compounds as claimed, but is silent with respect to teaching further adding a p-dopant to the hole transport layer. Lee et al. teaches in analogous art a p-dopant having a LUMO of -3.5 eV or less may be added to a hole transport region of a light emitting device (see col. 74, lines 46-65 and claim 19 at column 168) for the improvement of conductive properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a p-dopant having a LUMO of -3.5 eV or less into the hole transport region of a device according to KR ‘609, because one would expect to achieve a benefit of improved conductive properties in a device having the p-dopant.  One would expect to achieve an operational device according to KR 20160059609A and Lee et al. with predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 31 of the remarks that the office cites only one compound in KR ‘609 having the recited linker and “the Office action has provided no articulated reason why the compounds in KR ‘609 would be combined in such a way as to arrive at the claimed embodiments”.  The office submits the office action describes KR ‘609 teaches chemical structural formulas that are clearly defined to include groups the same as groups included within compounds as recited by the applicant.  Within the specifically shown example compounds of KR ‘609, a representative KR ‘609 L8 core linking group of the chemical structural formulas may comprise the following phenylene + naphthalene group:

    PNG
    media_image4.png
    73
    95
    media_image4.png
    Greyscale

(see compound 2-105 corresponding central portion to “L8”, translation copy page 24).  Applicant further states “KR ‘609 discloses a wide array of compounds, including compound 2-2, which is the well-known compound NPB”.  The office submits the teachings of KR ‘609 are not fairly represented by only the single example using NPB.  Also, compound NPB is not of the chemical structural formulas taught by KR ‘609 and discussed within the rejection.   Compound NPB contains only hydrocarbon groups on the nitrogen of the amine whereas the chemical structural formulas clearly may include the recited heteroaryl dibenzofuran and dibenzothiophene groups.  With respect to the argument that KR ‘609 teaches a “wide array of compounds”, as stated in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
	Applicant argues on page 32 unexpected and desirable results over Compound B.  While Compound B may show improved values in lifespan and efficiency over the Examples 1 to 3 comprising compounds the same as comparative Compound B except with different bonding attachment positions of the dibenzofuran groups, applicant has not set forth a detailed explanation with respect to whether the example differences are of statistical significance and exhibit clearly unexpected properties.  [See MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties” and see MPEP 716.02(b) - BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT - The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).] Furthermore, the comparison example (using Compound B) does not establish unexpected results with respect to the breadth of claimed subject matter.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al., US 2017/0288148 A1, teaches arylamine derivatives for an organic element that comprises dibenzothiophene groups (see par. 15) and may include naphthyl-phenyl moieties (compound P-51, page 114).
Ku et al., Journal of the Chinese Chemical Society, (2006), 53, pages 1317-1324 discloses diarylamine compounds comprising a dibenzofuran group (see Chart 1, page 1318).
The reference is considered relevant to the field of the endeavor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786